Citation Nr: 1801117	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-14 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation (arrhythmia), to include as due to toxic herbicide exposure.

2.  Whether new and material evidence has been received to reopen the claim of service connection for skin cancer, to include melanoma, to also include as due to toxic herbicide exposure.

3.  Entitlement to service connection for ischemic heart disease, to include as due to toxic herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to September 1968.  He served in the Republic of Vietnam and has previously been awarded a Bronze Star and the Combat Infantry Badge.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has expanded the Veteran's melanoma claim on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The issue(s) of entitlement to service connection for melanoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During a July 27, 2017, Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, requested a withdrawal of his claim for service connection for atrial fibrillation.

2.  In March 1994, service connection for skin cancer, to include melanoma, to also include as due to toxic herbicide exposure, was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

3.  The evidence added to the record since the March 1994 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for skin cancer, to also include melanoma, to include as due to toxic herbicide exposure.  

4.  The Veteran has a valid diagnosis of ischemic heart disease, which is presumed related to his toxic herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim for service connection for atrial fibrillation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The March 1994 decision that denied the Veteran's claim for entitlement to service connection for skin cancer, to include melanoma, to also include as due to toxic herbicide exposure, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3.  As the evidence received subsequent to the March 1994 decision is not new and material, the requirements to reopen the claim for entitlement to service connection for skin cancer, to include melanoma, to also include as due to toxic herbicide exposure, have not been met.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

4.  The criteria for establishing entitlement to service connection for ischemic heart disease, to include as due to toxic herbicide exposure, have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of a Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, withdrew his claim for service connection for atrial fibrillation during his July 2017 hearing before the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The Veteran's claim for skin cancer, to include melanoma, to also include as due to toxic herbicide exposure, was initially denied in a March 1994 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because the evidence of record failed to show that a positive association exists between the Veteran's condition and toxic herbicide exposure.  Additionally, it was not shown to have been present during service or soon following discharge.  He did not appeal that decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the rating decision became final, the Board determines that the Veteran's skin cancer should not be reopened.  Melanoma is still not considered by VA to be a presumptive disease for exposure to toxic herbicides.  See 38 C.F.R. §3.309(e).  Additionally, although the Veteran has also been diagnosed with basal cell epithelioma, it too is not a presumptive disease for exposure to toxic herbicides.  The Veteran has yet to submit evidence showing that his skin cancer was present during service.  Additionally, he has provided no medical evidence suggesting that his skin cancer is related to his service, to include his exposure to toxic herbicides.  Although the Veteran's representative mentioned the possibility of a link between creosote and the Veteran's disorders, there is no evidence provided of exposure.  

With respect to the Veteran's statements, the Board finds that the assertions that he was his skin disorder is due to his active duty service or his toxic herbicide exposure are effectively duplicative of the statements already included in the claims file and considered in the prior final decisions.  As such, the remaining statements (to include those that were made at his hearing before the Board in February 2015, are not new, but instead are merely recitations of the statements the Veteran previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Veteran's statements are thereby not new and material evidence.  Therefore, the Board finds that reopening the Veteran's skin cancer claim is not warranted at this time.

Service Connection

The Veteran is seeking service connection for ischemic heart disease.  It is his contention that this disorder is directly attributable to his exposure to toxic herbicides while serving in the Republic of Vietnam.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers, and ischemic heart disease.  38 C.F.R. § 3.309(e).

After a review of the evidence, the Board finds that service connection is warranted.  VA has already conceded that the Veteran served in the Republic of Vietnam, which is the reason the Veteran is service-connected for diabetes mellitus.  During a December 2015 Agent Orange examination conducted by VA, a physician noted a diagnosis of ischemic heart disease.  As the disorder may be presumed related to toxic herbicide exposure under 38 C.F.R. § 3.309(e), the Board finds that he is entitled to service connection on a presumptive basis for ischemic heart disease.  

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  



ORDER

The issue of entitlement to service connection for atrial fibrillation (arrhythmia), to include as due to toxic herbicide exposure, is dismissed.

New and material evidence having not been submitted, the application to reopen a previously denied claim for entitlement to service connection for skin cancer, to include melanoma, to also include as due to toxic herbicide exposure, is denied, and the claim is not reopened.

Service connection for ischemic heart disease, to include as due to toxic herbicide exposure, is granted.




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


